UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6861



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIE BURLEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-94-59, CA-97-186)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Burley, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Burley appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion seeking relief from an earlier dis-

trict court order denying Burley’s 28 U.S.C.A. § 2255 (West 2001)

motion. We have reviewed the record and the district court’s order

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Burley, Nos. CR-94-59; CA-97-186

(N.D.W. Va. May 2, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2